OPINION ON MOTION FOR REHEARING AND CLARIFICATION
PER CURIAM.
This cause is before us on Appellee’s Motion for Rehearing and Clarification of Order Granting Attorneys’ Fees. We deny the motion for rehearing, but grant the motion for clarification based on Appellant, 7825 Myrtle Oak Lane, LLC’s, confession of error. Inasmuch as 7825 Myrtle Oak Lane, LLC, is not entitled to an award of attorney’s fees, we clarify that the April 22, 2016 order awarding attorney’s fees shall apply only to Appellant, Andrew La Rosa.
' REHEARING DENIED; CLARIFICATION GRANTED.
BERGER, LAMBERT and EDWARDS, concur.